DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 1, figures 2-11 in the reply filed on 9/30/21 is acknowledged.
Claims 13-16 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/30/21.
	None of the features recited in claims 13-16 and 31 are disclosed as part of the embodiments shown in figures 2-11.

Information Disclosure Statement
The information disclosure statement filed 8/8/21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The NPL is not in English.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 22-27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chajec et al. US 2013/0180898 in view of Jainek US 2019/0262751.

	Claim 11, Chajec teaches a filtration system comprising: a housing (12) having a first housing end (14) and a second housing end (16), the housing defining a central compartment therein, the housing comprising a housing baseplate (21) defining a key slot (62), the first housing end and the housing baseplate together defining an open cavity and an open cavity disposed on the first housing end, and a filter element (18) positioned within the central compartment of the housing, the filter element having a first and second filter end, the filter element comprising: filter media (22) and an endplate (46) disposed on the first filter end, the endplate comprising: a key element (84) configured for engagement with the key slot (fig. 1-8). Chajec does not teach a T-shaped installation guidance element.
	Jainek teaches a filtration system comprising: a housing having a first housing end (14) and a second housing end (16), the housing defining a central compartment therein, the housing comprising a housing baseplate (48, 50) defining a key (48), the first housing end and the housing baseplate together defining an open cavity (32, 34) and a filter element (30) positioned within the central compartment of the housing, the filter element having a first and second filter end, the filter element comprising: filter media (48) and an endplate (60) disposed on the first filter end, the endplate comprising: a T-shaped installation guidance element (38) extending from the endplate away from the filter media, the T-shaped installation guidance element configured for engagement with the open cavity when the filter element is properly installed within the housing and configured for contact with the housing baseplate (50) when the filter element is not properly installed within the housing, the T-shaped installation guidance element comprising first and second lateral protrusions, and a longitudinal protrusion, the longitudinal protrusion perpendicular to an intersection of the first and second lateral protrusions, wherein engagement of the first and second housing end occurs when the T-shaped installation guidance element is disposed within the open cavity, and wherein engagement of the first and second housing ends is prevented from occurring when the T-shaped installation guidance element is not disposed within the open cavity (fig. 1-3). It would have been obvious to one of ordinary skill in the art to use the T-shaped installation guidance element of Jainek because it allows for draining of fluid within the housing in case of filter exchange and can prevent transfer of unfiltered fluid into the outlet channel (paragraph 48).

    PNG
    media_image1.png
    360
    639
    media_image1.png
    Greyscale

Claim 12, Jainek teaches the first and second lateral protrusions and the longitudinal protrusion having length but does not teach the first and second lateral protrusions having a greater length that the longitudinal protrusion. The recited relationship is merely a recitation of relative dimensions of the protrusions. [W]here the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 220 USPQ 777 (1984). Changing the dimensions of the protrusions of Jainek would not cause any difference in performance as long as the plug (38) is able to fit within the channel (32).
	Claims 22-23, Chajec further teaches the endplate includes a central opening (74) (fig. 1-8); and a groove (80) is defined on an outer surface of the central opening, the groove configured to receive a sealing member (78) fig. 4).
	Claim 24, the combination of Chajec and Jainek would inherently have the key element disposed on a surface of the endplate from which the T-shaped installation guidance element extends.
	Claims 25-26, Chajec further teaches the key element extends radially away from an outer surface of the central opening and an axial height of the key element is less than an axial height of the central opening (fig. 4).
Claim 27, Chajec in view of Jainek teaches as obvious the system of claim 22. Jainek further teaches a key element (44) is disposed 180 degrees opposite the T-shaped installation guidance element (fig. 1-3). The recitation of the orientation of the key element and the T-shaped installation guidance element is merely a recitation of the relative configuration of the two elements. The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966). Additionally, the recited orientation is known in the art as demonstrated by Jainek. The crucial configuration being that the filter element and housing match as taught by Jainek (paragraph 52).
Claim and 30, Jainek further teaches each of the first and second lateral protrusions have a height that is equal to a height of the longitudinal protrusion (fig. 1-5).

Claims 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chajec et al. US 2013/0180898 in view of Jainek US 2019/0262751 as applied to claim 22 above, and further in view of Sann et al. US 2012/0018359.

Chajec in view of Jainek teaches the system of claim 22 and Chajec further teaches the key element comprises a protrusion extending radially outward from a base of the central opening but does not teach the key element comprises a pair of protrusions. The recitation of a pair of protrusions adjacent to each other and separated by a gap is merely a recitation of duplication of the key element of Chajec. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 124 USPQ 378 (1960). Additionally, the use of more than one radially protruding key element with a gap separating the key elements is a known technique in the art as demonstrated by Sann (fig. 4). The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778